DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 27 January 2022, claims 1-26 are presently pending in the application, of which, claims 1, 10, 19, and 21 are presented in independent form. The Examiner acknowledges amended claims 1, 2, 7, 8, 10, 11, 16, 17, 19-22, and 26. No claims were cancelled or newly added.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 20 May 2021 have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-26 have been considered and are incorporated into the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Kumarasamy, P., et al (U.S. 2016/0314046, filed 25 February 2016, and known hereinafter as Kumarasamy.) in view of Rajashekar, Rajesh, et al (U.S. U.S. 9,020,895 and known hereinafter as Rajashekar)(newly presented).

As per claim 1, Kumarasamy teaches a method, comprising: 
placing a virtual machine into a quiesced state (e.g. Kumarasamy, see paragraphs [0326-0327], which discloses a first snapshot (e.g. virtual machine) may be taken when the database is in a quiesced state.), wherein write requests are suspended for the virtual machine while the virtual machine is in the quiesced state (e.g. Kumarasamy, see paragraphs [0326-0327], which discloses a first snapshot (e.g. virtual machine) may be taken when the database is in a quiesced state, where the first snapshot of the database comprises all data blocks in the storage volume that hosts database.);
identifying a virtual machine attribute value and a virtual machine volume of the virtual machine in the quiesced state (e.g. Kumarasamy, see paragraphs [0326-0329], which discloses a first snapshot (e.g. virtual machine) may be taken when the database is in a quiesced state, where the first snapshot of the database comprises all data blocks in the storage volume that hosts database, thereby identifying state information, timestamps, transaction maps, etc., all which are attribute values of the quiesced state.); and 
storing an association between the virtual machine attribute value and a snapshot (e.g. Kumarasamy, see paragraphs [0166-0171], which discloses snapshot operations includes a snapshot that generally captures the directory structure relative of an object in primary data such as a file or volume or other data set at a particular point in time and may also preserve file attributes and contents.), wherein both the snapshot of the virtual machine volume is generated (e.g. Kumarasamy, see paragraphs [0169-0170], which discloses snapshots may create pointers that are able to map files and directories to specific memory locations where the data resides.) and the virtual machine attribute value is captured while the virtual machine is quieced (e.g. Kumarasamy, see paragraphs [0326-0330], which discloses a storage manager and/or data agent may unquiesce the database after the snapshot operation is complete and stores the information in a secondary storage.). 
Kumarasamy does not explicitly disclose wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine and the virtual machine attribute value is separate from the virtual machine volume.
Rajashekar teaches wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine (e.g. Rajashekar, see column 6, lines 35 to column 7, line 30, which discloses the data protection software captures a persistent point-in-time image (e.g. state of the computing resource). Additionally, see column 5, line 55 to column 6, line 40, which discloses the system may set intervals for backups and replication, where the intervals may be based on a number of factors, including the nature of the data, available bandwidth, and other factors.) and the virtual machine attribute value is stored separately from the virtual machine volume (e.g. Rajashekar, see column 5, line 30 to column 6, line 35, which discloses the data protection application mirrors a relationship, where data (e.g. volume) from the primary storage is mirrored (e.g. copied or replicated) to a secondary storage system, where the snapshot data includes one or more volumes, such that the snapshot backup metadata includes various pieces of information such as an identifier, identifier of the host machine, an indication of when the snapshot was taken, volume information, and other information.).
Kumarasamy is directed to content-independent and database management system-independent synthetic full backup of a database based on snapshot technology. Rajashekar is directed to leveraging hypervisor functionality for maintaining application consistent snapshots in a virtualization environment. Both are analogous art because they are directed to restoring virtual machine state and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Kumarasamy with the teachings of Rajashekar with the motivation to improve the efficiency of virtual machine state.

As per claim 10, Kumarasamy teaches a non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor performs a set of acts comprising: 
placing a virtual machine into a quiesced state (e.g. Kumarasamy, see paragraphs [0326-0327], which discloses a first snapshot (e.g. virtual machine) may be taken when the database is in a quiesced state.), wherein write requests are suspended for the virtual machine while the virtual machine is in the quiesced state (e.g. Kumarasamy, see paragraphs [0326-0327], which discloses a first snapshot (e.g. virtual machine) may be taken when the database is in a quiesced state, where the first snapshot of the database comprises all data blocks in the storage volume that hosts database.);
identifying virtual machine attribute values and virtual machine data of the virtual machine in the quiesced state (e.g. Kumarasamy, see paragraphs [0326-0329], which discloses a first snapshot (e.g. virtual machine) may be taken when the database is in a quiesced state, where the first snapshot of the database comprises all data blocks in the storage volume that hosts database, thereby identifying state information, timestamps, transaction maps, etc., all which are attribute values of the quiesced state.); 
storing an association between the virtual machine attribute value and a snapshot (e.g. Kumarasamy, see paragraphs [0166-0171], which discloses snapshot operations includes a snapshot that generally captures the directory structure relative of an object in primary data such as a file or volume or other data set at a particular point in time and may also preserve file attributes and contents.), wherein both the snapshot of the virtual machine volume is generated (e.g. Kumarasamy, see paragraphs [0169-0170], which discloses snapshots may create pointers that are able to map files and directories to specific memory locations where the data resides.) and the virtual machine attribute value is captured while the virtual machine is quieced (e.g. Kumarasamy, see paragraphs [0326-0330], which discloses a storage manager and/or data agent may unquiesce the database after the snapshot operation is complete and stores the information in a secondary storage.). 
Kumarasamy does not explicitly disclose wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine and the virtual machine attribute value is separate from the virtual machine volume.
Rajashekar teaches wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine (e.g. Rajashekar, see column 6, lines 35 to column 7, line 30, which discloses the data protection software captures a persistent point-in-time image (e.g. state of the computing resource). Additionally, see column 5, line 55 to column 6, line 40, which discloses the system may set intervals for backups and replication, where the intervals may be based on a number of factors, including the nature of the data, available bandwidth, and other factors.) and the virtual machine attribute value is stored separately from the virtual machine volume (e.g. Rajashekar, see column 5, line 30 to column 6, line 35, which discloses the data protection application mirrors a relationship, where data (e.g. volume) from the primary storage is mirrored (e.g. copied or replicated) to a secondary storage system, where the snapshot data includes one or more volumes, such that the snapshot backup metadata includes various pieces of information such as an identifier, identifier of the host machine, an indication of when the snapshot was taken, volume information, and other information.).
Kumarasamy is directed to content-independent and database management system-independent synthetic full backup of a database based on snapshot technology. Rajashekar is directed to leveraging hypervisor functionality for maintaining application consistent snapshots in a virtualization environment. Both are analogous art because they are directed to restoring virtual machine state and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Kumarasamy with the teachings of Rajashekar with the motivation to improve the efficiency of virtual machine state.

As per claim 19, Kumarasamy teaches a system, comprising: 
a storage medium having stored thereon a sequence of instructions; and 
a processor that executes the sequence of instructions to cause the processor or processors to perform a set of acts, the set of acts comprising: 
placing a virtual machine into a quiesced state (e.g. Kumarasamy, see paragraphs [0326-0327], which discloses a first snapshot (e.g. virtual machine) may be taken when the database is in a quiesced state.), wherein write requests are suspended for the virtual machine while the virtual machine is in the quiesced state (e.g. Kumarasamy, see paragraphs [0326-0327], which discloses a first snapshot (e.g. virtual machine) may be taken when the database is in a quiesced state, where the first snapshot of the database comprises all data blocks in the storage volume that hosts database.);
identifying virtual machine attribute values and virtual machine data of the virtual machine in the quiesced state (e.g. Kumarasamy, see paragraphs [0326-0329], which discloses a first snapshot (e.g. virtual machine) may be taken when the database is in a quiesced state, where the first snapshot of the database comprises all data blocks in the storage volume that hosts database, thereby identifying state information, timestamps, transaction maps, etc., all which are attribute values of the quiesced state.); 
storing an association between the virtual machine attribute value and a snapshot (e.g. Kumarasamy, see paragraphs [0166-0171], which discloses snapshot operations includes a snapshot that generally captures the directory structure relative of an object in primary data such as a file or volume or other data set at a particular point in time and may also preserve file attributes and contents.), wherein both the snapshot of the virtual machine volume is generated (e.g. Kumarasamy, see paragraphs [0169-0170], which discloses snapshots may create pointers that are able to map files and directories to specific memory locations where the data resides.) and the virtual machine attribute value is captured while the virtual machine is quieced (e.g. Kumarasamy, see paragraphs [0326-0330], which discloses a storage manager and/or data agent may unquiesce the database after the snapshot operation is complete and stores the information in a secondary storage.). 
Kumarasamy does not explicitly disclose wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine and the virtual machine attribute value is separate from the virtual machine volume.
Rajashekar teaches wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine (e.g. Rajashekar, see column 6, lines 35 to column 7, line 30, which discloses the data protection software captures a persistent point-in-time image (e.g. state of the computing resource). Additionally, see column 5, line 55 to column 6, line 40, which discloses the system may set intervals for backups and replication, where the intervals may be based on a number of factors, including the nature of the data, available bandwidth, and other factors.) and the virtual machine attribute value is stored separately from the virtual machine volume (e.g. Rajashekar, see column 5, line 30 to column 6, line 35, which discloses the data protection application mirrors a relationship, where data (e.g. volume) from the primary storage is mirrored (e.g. copied or replicated) to a secondary storage system, where the snapshot data includes one or more volumes, such that the snapshot backup metadata includes various pieces of information such as an identifier, identifier of the host machine, an indication of when the snapshot was taken, volume information, and other information.).
Kumarasamy is directed to content-independent and database management system-independent synthetic full backup of a database based on snapshot technology. Rajashekar is directed to leveraging hypervisor functionality for maintaining application consistent snapshots in a virtualization environment. Both are analogous art because they are directed to restoring virtual machine state and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Kumarasamy with the teachings of Rajashekar with the motivation to improve the efficiency of virtual machine state.

As per claims 2, 11, and 20, the modified teachings of Kumarasamy and Rajashekar teaches the method of claim 1, the computer readable medium of claim 10, and the system of claim 19, respectively, wherein the data structure is stored in persistent storage (e.g. Kumarasamy, see paragraph [0051], which discloses the hypervisor provides to each virtual operating system virtual resources, such as virtual processor, virtual memory, a virtual network device, and a virtual disk, where the hypervisor typically stores the data of virtual disks in files on the file system.). 

As per claims 3 and 12, Kumarasamy and Rajashekar teaches the method of claim 1 and the computer readable medium of claim 10, respectively, wherein the virtual machine attribute values are requested from a hypervisor (e.g. Kumarasamy, see paragraph [0051], which discloses the hypervisor provides to each virtual operating system virtual resources, such as virtual processor, virtual memory, a virtual network device, and a virtual disk, where the hypervisor typically stores the data of virtual disks in files on the file system.). 

As per claims 4 and 13, Kumarasamy and Rajashekar teaches the method of claim 1 and the computer readable medium of claim 10, respectively, wherein the virtual machine attribute values comprise at least one of, an allocated memory descriptor or a file descriptor (e.g. Kumarasamy, see paragraph [0166], which discloses a snapshot operation that includes attribute values of a file which further includes a state and/or status information.). 

As per claims 5 and 14, Kumarasamy and Rajashekar teaches the method of claim 1 and the computer readable medium of claim 10, respectively, wherein the virtual machine attribute values comprise at least one of, memory contents based on an allocated memory descriptor, or file contents based on a file descriptor (e.g. Kumarasamy, see paragraph [0051], which discloses the hypervisor provides to each virtual operating system virtual resources, such as virtual processor, virtual memory, a virtual network device, and a virtual disk, where the hypervisor typically stores the data of virtual disks in files on the file system. See further see paragraph [0166], which discloses a snapshot operation that includes attribute values of a file which further includes a state and/or status information.). 

As per claims 6 and 15, Kumarasamy and Rajashekar teaches the method of claim 1 and the computer readable medium of claim 10, respectively, further comprising processing a query pertaining to the at least some of the virtual machine attribute values (e.g. Kumarasamy, see paragraph [0119], which discloses the storage manager may track information to select, designate, etc., resources or data sets within its information management cell to be searched in response to certain queries.). 

As per claims 7 and 16, Kumarasamy and Rajashekar teaches the method of claim 1 and the computer readable medium of claim 10, respectively, further comprising forming a hash table from at least a portion of the data structure (e.g. Kumarasamy, see paragraph [0229], which discloses hash values to keep track of historical or current criteria that may be used to determine which rule to apply to a particular data object.). 

As per claims 8 and 17, Kumarasamy and Rajashekar teaches the method of claim 1 and the computer readable medium of claim 10, respectively, further comprising processing a query pertaining to the data structure by accessing a hash table (e.g. Kumarasamy, see paragraph [0229], which discloses hash values to keep track of historical or current criteria that may be used to determine which rule to apply to a particular data object.). 

As per claims 9 and 18, Kumarasamy and Rajashekar teaches the method of claim 1 and the computer readable medium of claim 10, respectively, wherein virtual machine attribute values comprise at least one, paging register entry, list of open files, or state variable (e.g. Kumarasamy, see paragraph [0051], which discloses the hypervisor provides to each virtual operating system virtual resources, such as virtual processor, virtual memory, a virtual network device, and a virtual disk, where the hypervisor typically stores the data of virtual disks in files on the file system.). 

As per claim 21, Kumarasamy teaches a computer readable medium, comprising: 
providing a user interface (e.g. Kumarasamy, see paragraph [0267], which discloses user interface elements are included in the system to provide for execution of commands.) for accessing a data structure comprising sets of virtual machine attribute values and virtual machine data received from a virtual machine while the virtual machine is in a quiesced state (e.g. Kumarasamy, see paragraphs [0326-0327], which discloses a first snapshot (e.g. virtual machine) may be taken when the database is in a quiesced state, where the first snapshot of the database comprises all data blocks in the storage volume that hosts database.), 
wherein write requests are suspended for the virtual machine while the virtual machine is in the quiesced state performing a lookup operation on an index of the data structure in response to input received from the user interface  (e.g. Kumarasamy, see paragraphs [0076-0080], which secondary copy of the application data is created and stored subsequent to at least one other stored instance in a backup or archive format, which allows the indexed copy to be browsed by the user in order to restore the data.); and 
restoring a previous version of a data object corresponding to the lookup operation (e.g. Kumarasamy, see paragraph [0080], which discloses secondary copies are indexed so users can browse (e.g. lookup) and restore at another point in time.). 
Kumarasamy does not explicitly disclose wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine and the virtual machine attribute value is separate from the virtual machine volume.
Rajashekar teaches wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine (e.g. Rajashekar, see column 6, lines 35 to column 7, line 30, which discloses the data protection software captures a persistent point-in-time image (e.g. state of the computing resource). Additionally, see column 5, line 55 to column 6, line 40, which discloses the system may set intervals for backups and replication, where the intervals may be based on a number of factors, including the nature of the data, available bandwidth, and other factors.) and the virtual machine attribute value is stored separately from the virtual machine volume (e.g. Rajashekar, see column 5, line 30 to column 6, line 35, which discloses the data protection application mirrors a relationship, where data (e.g. volume) from the primary storage is mirrored (e.g. copied or replicated) to a secondary storage system, where the snapshot data includes one or more volumes, such that the snapshot backup metadata includes various pieces of information such as an identifier, identifier of the host machine, an indication of when the snapshot was taken, volume information, and other information.).
Kumarasamy is directed to content-independent and database management system-independent synthetic full backup of a database based on snapshot technology. Rajashekar is directed to leveraging hypervisor functionality for maintaining application consistent snapshots in a virtualization environment. Both are analogous art because they are directed to restoring virtual machine state and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Kumarasamy with the teachings of Rajashekar with the motivation to improve the efficiency of virtual machine state.

As per claim 22, Kumarasamy and Rajashekar teaches the computer readable medium of claim 21, wherein the lookup operation corresponds to a virtual machine identified at the user interface (e.g. Kumarasamy, see paragraph [0080], which discloses secondary copies are indexed so users can browse (e.g. lookup) and restore at another point in time.). 

As per claim 23, Kumarasamy and Rajashekar teaches the computer readable medium of claim 21, wherein the lookup operation corresponds to a plurality of virtual machines (e.g. Kumarasamy, see paragraph [0080], which discloses secondary copies are indexed so users can browse (e.g. lookup) and restore at another point in time.). 

As per claim 24, Kumarasamy and Rajashekar teaches the computer readable medium of claim 21, wherein the lookup operation corresponds to a date range provided at the user interface (e.g. Kumarasamy, see paragraph [0080], which discloses secondary copies are indexed so users can browse (e.g. lookup) and restore at another point in time.). 

As per claim 25, Kumarasamy and Rajashekar teaches the computer readable medium of claim 21, wherein the lookup operation corresponds to a date range provided at the user interface (e.g. Kumarasamy, see paragraph [0080], which discloses secondary copies are indexed so users can browse (e.g. lookup) and restore at another point in time.). 

As per claim 26, Kumarasamy and Rajashekar teaches the computer readable medium of claim 21, wherein restoring the previous version of the data object further comprises restoring a state of the virtual machine (e.g. Kumarasamy, see paragraph [0080], which discloses secondary copies are indexed so users can browse (e.g. lookup) and restore at another point in time.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        April 29, 2022